Citation Nr: 1418790	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-42 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to a service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1995 to July 1999.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Waco, Texas.

This matter most recently came before the Board in January 2014 and was remanded for additional evidentiary development.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is still required before the claim can be properly adjudicated.

Further clarification is needed as to the Veteran's current back diagnosis and whether his in-service back strains could have led to any currently diagnosed back disorder.  Clarification is also needed as to whether such diagnosis is caused or aggravated by his service-connected left foot and left knee disabilities.

There remains a question as to the reported findings of spondylolisthesis of the lumbar spine in July 2013, and the most recent examiners conclusion that the disorder is not present.  Moreover, the most recent opinion suggests that further work-up to determine the etiology of neurological impairment is recommended.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's virtual files to an orthopedic surgeon, neurologist, or other appropriate physician for a new examination to assess the nature and etiology of the Veteran's back disorder.  The examiner must review the Veteran's Virtual VA and VBMS file.  The examination report should indicate that these files were reviewed.

After examining the Veteran, the examiner is asked to respond to the following:

(a)  Diagnose and list all current back disorders, to include discussion of the matters set forth in (b) below.

(b)  Consider all of the Veteran's prior back diagnoses and comment on significance, if any, of each diagnosis, to include the July 2008 diagnosis of lumbar disc degenerative disease and spondylolisthesis; the September 2009 diagnosis of chronic lumbar pain resulting from spondylolisthesis and spondylolysis; the February 2010 diagnosis of myofascial lumbar syndrome with a grade I spondylolisthesis that is likely congenital; the May 2013 and June 2013 diagnosis of mid and low back pain and strain; and the July 2013 diagnosis of myofascial pain syndrome with a February 2014 additional diagnosis of lumbar radiculopathy.  Also please note the Boardwalk Diagnostics July 2013 finding of spondylolistheses and disc bulge defect noted.

(c)  If the Veteran has a current diagnosis of myofascial pain and lumbar radiculopathy, comment on the February 2014 VA examiner's statement that the etiology of these diagnoses cannot be determined without "further study and evaluation, beyond the scope of the Comp and Pen Department."  If the examiner finds that additional testing is required to determine etiology, schedule the Veteran for the necessary examination.

(d)  Comment on the significance, if any, of the July 2008 and July 2013 radiology reports and note whether they are indications of spondylolisthesis or degenerative disc disease.  If the results appear to be in conflict, schedule the Veteran for any needed new testing and comment on the findings.

(e)  If the examiner finds the Veteran has a current back disorder, determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's in-service muscle strain injuries led to the incurrence of any of the diagnosed back disorder(s).

(f)  Determine whether it is at least as likely as not that any back disorder found is caused by or is aggravated (permanently made worse by) the service connected left foot and knee disabilities.

If a response cannot be provided without resorting to speculation, an explanation should be provided.

2.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



